                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:17CR269

        v.
                                                                    ORDER
OWEN DREW,

                      Defendant.


       This matter is before the Court on defendant Owen Drew’s (“Drew”) application to
proceed in forma pauperis (“IFP”) on appeal (Filing No. 66). The Court previously
determined Drew was financially unable to obtain adequate counsel and appointed the
Federal Public Defender’s office to represent him (Filing No. 9).

       Under Federal Rule of Appellate Procedure 24(a)(3), a party “who was determined
to be financially unable to obtain an adequate defense in a criminal case, may proceed on
appeal in forma pauperis without further authorization” unless the Court certifies that the
appeal is not taken in good faith or finds the party is not otherwise entitled to proceed IFP.

       Upon review, the Court finds no indication that the appeal is not taken in good faith
or that Drew is not otherwise entitled to proceed IFP. As such, Drew will be granted leave
to proceed IFP on appeal pursuant to Rule 24(a)(3).

       IT IS SO ORDERED.

       Dated this 27th day of May 2021.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge
